Citation Nr: 0200993	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  98-04 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
spinal meningitis.



REPRESENTATION

Appellant represented by:	Robert J. Schramm, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  The veteran testified at a hearing before a Hearing 
Officer at the RO in April 1998.

In September 1999, the Board of Veterans' Appeals determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for spinal 
meningitis.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2001, the 
Court vacated the September 1999 Board decision and remanded 
the case to the Board for readjudication.


FINDINGS OF FACT

1.  In an April 1989 decision, the Board denied service 
connection for spinal meningitis.

2.  Evidence and testimony of the veteran regarding the 
claimed spinal meningitis has been received since the April 
1989 Board decision, and must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for spinal meningitis is reopened.  38 
U.S.C. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001) (VCAA); 66 Fed. Reg. 45620 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)).  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of that 
the amendments to 38 C.F.R. § 3.156 relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  The Board has 
considered this new legislation with regard to the 
appellant's claim.  However, in light of the Board's 
favorable determination herein, a remand of the case to the 
RO solely for consideration of the new law is not necessary.  
Consideration by the RO of the VCAA will be addressed in the 
Remand portion of the decision.  The appellant is not 
prejudiced by the Board's decision.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  There is, however, no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).

As noted above, the amendments to 38 C.F.R. § 3.156 relating 
to the definition of new and material evidence and to 
38 C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen a previously denied final claim, apply to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  The appellant's claim was received in 
March 1996 and therefore those amendments are not applicable 
to the appellant's claim.

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The appellant contends that he was treated for spinal 
meningitis during active service and that he currently has 
residuals of spinal meningitis.  

By rating action in April 1972, the RO denied the veteran's 
original claim for service connection for spinal meningitis.  

By decision dated in April 1989, the Board denied entitlement 
to service connection for spinal meningitis.  The Board found 
that the evidence of record submitted since the April 1972 
rating action, when considered with the evidence of 
previously of record, did not provide a new factual basis for 
the claim. 

In April 1995, the appellant was advised that a former 
employee of the Board may have tampered with records 
contained in the claims file.  In March 1996, the appellant's 
representative submitted copies of records which he indicated 
should have been included in the claims file, but were not.  
The submitted records and statement were construed as a claim 
to reopen the previously denied claim for service connection 
for spinal meningitis.

The evidence that has been submitted since the April 1989 
Board decision consists of a January 1990 private 
neurological evaluation report, an August 1993 VA peripheral 
nerves examination report, a September 1993 VA orthopedic 
examination report, copies of the veteran's service medical 
records, reports of VA orthopedic and neurologic examinations 
conducted in October 1996, records of the Social Security 
Administration, April 1998 hearing testimony before the RO.

On VA examination in September 1993, the examiner noted that 
the records showed that the veteran was hospitalized in May 
1969 and that spinal meningitis was suspected.  It was noted 
that he refused a spinal tap and that after several days on 
Penicillin he recovered.  It was indicated that at discharge 
the diagnosis was left lower lung pneumonia, probably viral.  
The examiner concluded that there was no evidence of spinal 
meningitis or residuals. 

In April 1998, the veteran testified that he believed that he 
suffered from residuals of spinal meningitis which had its 
onset in service.  He asserted that he has a spinal condition 
that resulted in pain and inability to work.  He testified 
that he was told during service that he had meningitis.  He 
indicated that he was told by a doctor that the current 
symptoms of back pain may possibly be related to a prior 
episode of meningitis.  

The Board finds that the new evidence, consisting the 
September 1993 VA examination report and the veteran's April 
1998 testimony, is so significant that it must be considered 
in order to fairly decide the merits of the claim.  This 
evidence is certainly new and is material as it is probative 
on the issue of service connection for spinal meningitis.  
Thus, the Board finds that new and material evidence has been 
submitted, and that the claim of service connection for 
spinal meningitis is reopened.

ORDER

As new and material evidence has been received to reopen the 
claim of service connection for spinal meningitis, the appeal 
is allowed to this extent subject to further action as 
discussed below. 


REMAND

In view of the above determination that the appellant's claim 
for service connection for spinal meningitis is reopened, the 
RO, consistent with the principles set forth in Bernard v. 
Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  Therefore, for these reasons, 
a remand is required.

As noted above, the veteran testified that he had been told 
by a doctor that current symptoms of spin pain may be 
possibly related to a prior episode of meningitis.  The 
veteran did not identify the doctor that rendered that 
opinion or indicate the basis for that opinion.  The RO 
should contact that the veteran for the purpose of having him 
identify any relevant medical records and all identified 
records should be requested.  

In a May 1998 rating decision, the RO granted a total 
disability rating based on individual unemployability due to 
service connected disability, effective from February 1990.  
In June 1998, the veteran submitted a notice of disagreement 
as to the effective date of the grant of the total rating.  
As such, the RO is now required to send the veteran a 
statement of the case as to this issue in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following development:


1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
the claimed residuals of spinal 
meningitis, to include any provider who 
has rendered an opinion that he has a 
current disability as the result of 
meningitis which had its onset during 
active service.  Where appropriate, 
consent forms for the release to the VA 
of any private medical records should be 
obtained from the veteran.  Thereafter, 
the RO should obtain copies of all 
identified treatment records of the 
veteran which are not currently in the 
file and associate them with the claims 
folder.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

3.  The RO should send the veteran a 
statement of the case as to the issue of 
entitlement to an effective date earlier 
than February 23, 1990 for the grant of a 
total rating based on individual 
unemployability due to service connected 
disability in accordance with 38 U.S.C.A. 
§ 7105 and 38 C.F.R. §§ 19.29, 19.30.  If 
the veteran perfects his appeal by 
submitting a timely and adequate 
substantive appeal, then the RO should 
return the claim to the Board.

4.  Following completion of the above, 
the RO should review the appellant's 
claim.  The RO must undertake a de novo 
review of the claim of service connection 
for spinal meningitis, based on the 
evidentiary record in its entirety.  If 
the claim remain denied, a supplemental 
statement of the case should be issued to 
the appellant and her representative and 
they should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The appellant needs to 
take no action until she is informed.

The purpose of this remand is to further develop the record 
and to afford the appellant due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 



